Case 3:17-cv-00502-NJR-RJD Document 44 Filed 04/22/19 Page 1 of 1 Page ID #140


                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS


  CAMP DRUG STORE, INC.,                        )
                                                )
                         Plaintiff,             )
                                                )
  vs.                                           )   Case No. 3:17-CV-502-NJR-RJD
                                                )
  RED PARROT DISTRIBUTION, INC.,                )
                                                )
                         Defendant.             )


                           JUDGMENT IN A CIVIL ACTION

 DECISION BY THE COURT.

        This matter having come before the Court, and the Court having rendered a decision,

        IT IS ORDERED AND ADJUDGED that, pursuant to the Stipulation of Dismissal filed

 jointly by the parties (Doc. 42), this entire action is DISMISSED without prejudice, with each

 party to bear its own costs.


        DATED: April 22, 2019

                                                    MARGARET M. ROBERTIE,
                                                    Clerk of Court

                                                    By: s/ Deana Brinkley
                                                           Deputy Clerk

 APPROVED: s/ Nancy J. Rosenstengel
           NANCY J. ROSENSTENGEL
           Chief U.S. District Judge
